date internal_revenue_service index no number info release date the honorable tim hutchinson united_states senator federal building little rock arkansas dear senator hutchinson commissioner rossotti has asked me to respond to your inquiry dated date on behalf of your constituent ms concerning the income_tax treatment of a dollar_figurereceived from indicated that she sustained physical injuries in the crash but that the injuries were not significant in nature arkansas immediate cash payment she following the crash of of ms has sec_104 of the internal_revenue_code as amended by of the small_business job protection act of the act generally excludes from gross_income the amount of any damages received whether by suit or agreement on account of personal physical injuries or physical sickness section sec_104 and the legislative_history of the act amendments do not define the terms physical injury or physical sickness but it is clear that any injuries to the body including cuts scrapes bruises and other such bodily harm would be included in the term physical injury it is also clear that all damages that flow from a claim based on a physical injury or physical sickness including payments for emotional distress are excludable from gross_income and thus not subject_to tax h_r conf_rep no 104th cong 2d sess therefore a claimant who suffers relatively minor physical injuries may nonetheless exclude all damages other than punitive_damages that are received as a consequence of those injuries sec_1_104-1 of the income_tax regulations defines damages received whether by suit or agreement as an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution case law under sec_104 indicates that a settlement agreement contemplates disposition of an actual claim in other words although a settlement agreement may be oral or written it is a contract in which the parties agree to terminate or forestall all or part of a lawsuit 35_f3d_93 2nd cir aschkenasy v internal_revenue_service civ s d n y an important factor in determining whether amounts received under a settlement agreement provide compensation_for physical injuries emotional distress or other purposes eg reimbursing property losses is the payor’s intent in making the payment 349_f2d_610 10th cir to we do not have sufficient facts to know whether the payment from ms can properly be viewed as an informal settlement or partial settlement of her claim for damages based on the physical injuries she sustained in the crash if the facts support that characterization she would be entitled to exclude the entire payment from gross_income she would in any case be entitled to exclude that portion of the payment representing any medical or other out-of-pocket expenses she may have incurred by reason of the crash i hope this information is helpful please contact sheldon a iskow identification_number at if we may be of further assistance sincerely deputy assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
